Exhibit 10.54

***Text Omitted and Filed Separately

with the Securities and Exchange Commission.

Confidential Treatment Requested

Under 17 C.F.R. Sections 200.80(b)(4)

and 240.24b-2

DATED 19th October 2006

ISIS INNOVATION LIMITED

and

SEQUENOM Inc

AMENDMENT AGREEMENT



--------------------------------------------------------------------------------

THIS AGREEMENT dated 19th October 2006 is made BETWEEN:

 

(1) ISIS INNOVATION LIMITED (Company No. 2199542) whose registered office is at
University Offices, Wellington Square, Oxford OX1 2JD, England (the “Licensor”);

and

 

(2) SEQUENOM INC., a Delaware Corporation, whose principal place of business is
at 3595 John Hopkins Court, San Diego, CA 92121-1331, USA (the “Licensee”).

BACKGROUND

 

(A) The parties entered into a Licence of Technology on 14th October 2005 in
respect of certain patent applications (“the Licence”);

 

(B) The parties have agreed to amend the Licence in accordance with the terms
and conditions of this Agreement.

AGREEMENT

 

1. Unless otherwise stated, words in this Agreement will have the same meaning
as they are given in the Licence.

 

2. In consideration of the payment by the Licensee to Isis of [***] within [***]
business days of execution of this Agreement, Isis has agreed to amend the
Licence as detailed in this Agreement.

AMENDMENTS

 

3. The parties agree that, with effect from the date of this Agreement, existing
clause 2.4 of the Licence is deleted and replaced with the following:

 

  2.4 The Licensee may grant sub-licences provided that:

 

  2.4.1  the sub-licensee has obligations at least as restrictive as those set
forth herein to the Licensee as the Licensee has to the Licensor under this
agreement, except where it is not legally possible to include such obligations
in the sub-licence, and excluding any economic term, which shall be freely
negotiated between the Licensee and sub-licensee; and

 

  2.4.2  immediately following the grant of each sub-licence, the Licensee
notifies the Licensor in writing of the name and address of the sub-licensee,
the technology sub-licensed, the intended field and/or applications sub-licensed
and the duration of the sub-licence; and

 

  2.4.3  the Licensor’s prior written consent (such consent not to be
unreasonably withheld) shall be required for:

 

  2.4.3.1  the grant of any sub-licence of any of the Licensed Technology by the
Licensee [***]; or

 

  2.4.3.2  the grant of any sub-licence of any of the Licensed Technology by the
Licensee for use in [***].

 

4. The parties agree that, with effect from the date of this Agreement, existing
clause 6.2 of the Licence is deleted and replaced with the following:

 

  6.2 Subject to the provisions of this clause 6.2, the Licensee has the first
right (but is not obliged) to take legal action at its own cost against any
misappropriation or infringement of any rights included in the Licensed
Technology provided that:

 

  6.2.1  The Licensee must discuss any proposed legal action with the Licensor
prior to the legal action being commenced.

 

  6.2.2  The Licensee shall not commence legal action against a third party
performing [***], without obtaining the Licensor’s prior written consent. The
Licensor’s consent shall not be unreasonably withheld.

***CONFIDENTIAL TREATMENT REQUESTED

 

1



--------------------------------------------------------------------------------

  6.2.3   The Licensee shall provide the Licensor with [***] information [***].
[***]:

[***]

 

  6.2.4  The Licensee shall not be required to provide any information under
clause 6.2.3 where the Licensee can demonstrate that the provision of that
information to the Licensor would waive any applicable attorney-client privilege
or immunity under attorney work product doctrine.

 

5. The parties agree that, with effect from the date of this Agreement, existing
clause 6.3.2 of the Licence is deleted and replaced with the following:

 

  6.3.2  treat any award of damages (including, without limitation, punitive
damages) or any other payment made in settlement of any legal action as Net
Sales for the purposes of clause 8, however the Licensee shall be entitled to
deduct from such award of damages or settlement payment, all costs and expenses
incurred by the Licensee in such legal action; and

 

6. The parties agree that, with effect from the date of this Agreement, existing
clause 11.4 of the Licence is deleted and replaced with the following:

 

  11.4 In the event that the Licensee fails to achieve:

 

  11.4.1 any of Milestones A, B, C or E as detailed in Schedule 2 of this
agreement within the first [***] Licence Years;

 

  11.4.2 Milestone D within the first [***] Licence Years;

 

  11.4.3 Milestone G within the first [***] Licence Years following the date of
the Amendment Agreement,

the Licensor [***], in respect only of the particular indications for which the
Milestones have not been achieved, convert this Licence into a non-exclusive
licence for the relevant indications. If the Licensor [***], the Licensor will,
within [***] of the expiration of the milestone period, notify the Licensee in
writing of the effective date of the conversion and the remaining terms and
conditions of this Licence shall continue to apply unchanged to the relevant
indication.

 

7. The parties agree that, with effect from the date of this Agreement, Schedule
1 of the Licence is amended to include the following:

Amendment Agreement means the agreement between the parties dated 19th October
2006 amending the terms of this agreement.

***CONFIDENTIAL TREATMENT REQUESTED

 

2



--------------------------------------------------------------------------------

8. The parties agree that, with effect from the date of this Agreement, the
definitions of “Field” and “Territory” in Schedule 2 of the Licence are deleted
and replaced with the following:

Territory (clause 2.1):

USA, Canada and Europe (except for Rhesus D blood typing using real time PCR in
Europe). “Europe” in this agreement means Austria, Belgium, Denmark, Finland,
France, Germany, Great Britain, Ireland, Italy, Luxemburg, Monaco, the
Netherlands, Portugal, Spain, Sweden and Switzerland.

For the portion of the Field that is gender determination for social or
lifestyle purposes , the Territory shall also include Japan and Australia.

Field (clause 2.1): All fields and use except:

 

  a) Rhesus D blood typing using real time PCR for the test in Europe; and

 

  b) in the territories of Japan and Australia, where the Licensee may only
supply products or services using the Licensed Technology for the purposes of
gender determination for social or lifestyle purposes.

 

9. The parties agree that, with effect from the date of this Agreement, the
definition of “Milestones and Milestone Fee” in Schedule 2 of the Licence is
expanded to include the following:

Milestones and Milestone Fee (clause 8.6):

 

     

Milestone

   Milestone Fee  

G

  

First commercial [***]

   $ [ ***]

GENERAL

 

10. All references in the Licence to the “agreement” shall be deemed to include
this Agreement.

 

11. This Agreement represents the entire agreement between the parties in
relation to the amendment of the Licence and all other clauses and provisions of
the Licence shall remain in full force and effect.

 

12. The parties to this deed do not intend that any of its terms will be
enforceable by virtue of the Contracts (Rights of Third Parties) Act 1999 by any
person not a party to it.

 

13. This Agreement shall be governed and construed in all respects in accordance
with the laws of England, and the English Courts shall have exclusive
jurisdiction to settle any disputes which may arise out of or in connection with
this Agreement. The parties to this Agreement agree to submit to that
jurisdiction.

AS WITNESS this agreement has been signed by the duly authorised representatives
of the parties.

 

SIGNED for and on behalf of

   

SIGNED for and on behalf of

ISIS INNOVATION LIMITED:     SEQUENOM INC.: Name:  

Mr. T. Hockaday

    Name:  

Dereck Tatman

Position:  

Executive Director

    Position:   Vice President, Business Development Signature:  

/S/ T. Hockaday

    Signature:   /s/ Dereck Tatman Date:  

October 19, 2006

    Date:   October 19, 2006

***CONFIDENTIAL TREATMENT REQUESTED

 

3